Kirchner v County of Niagara (2017 NY Slip Op 06740)





Kirchner v County of Niagara


2017 NY Slip Op 06740


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


955 CA 16-01353

[*1]JASON KIRCHNER, PLAINTIFF-APPELLANT,
vCOUNTY OF NIAGARA, CLAUDETTE CALDWELL, COUNTY OF ERIE, JAMES J. WOYTASH, M.D., AND UNIVERSITY AT BUFFALO PATHOLOGISTS, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.)


HOGAN WILLIG, PLLC, AMHERST (STEVEN M. COHEN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
FELDMAN KIEFFER, LLP, BUFFALO (MATTHEW J. KIBLER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS JAMES J. WOYTASH, M.D., AND UNIVERSITY AT
MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (SHAWN P. HENNESSY OF COUNSEL), FOR DEFENDANT-RESPONDENT COUNTY OF ERIE.
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), FOR DEFENDANTS-RESPONDENTS COUNTY OF NIAGARA AND CLAUDETTE CALDWELL.

	Appeal from an order of the Supreme Court, Niagara County (Mark Montour, J.), entered April 25, 2016. The order, among other things, denied plaintiff's motion for leave to reargue and/or renew his opposition to the motions of defendants for summary judgment. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Kirchner v County of Niagara ([appeal No. 1] ___ AD3d ___ [Sept. 29, 2017]).
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court